Citation Nr: 1426305	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-49 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to restoration of a 30 percent evaluation for residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease from March 1, 2009 to May 28, 2013.

2. Entitlement to an increased rating for the residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease, currentlyrated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1981 and from December 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO. In that decision, the RO reduced the Veteran's disability rating for the residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease from 30 percent to 20 percent effective from March 1, 2009.

The Board remanded the claims in July 2013 for further development of the record. In October 2013, the RO increased the rating for the residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease to 30 percent effective on May 28, 2013. Issue number 1 reflects the rating reduction implemented for the cervical spine disability during the course of the Veteran's appeal for a higher rating. As discussed below, the Board restores this rating herein below. The most current codesheet of the RO presently depicts staged ratings assigned to the Veteran's residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease (20 percent from March 1, 2009 to May 28, 2013, and 30 percent since that date). However, given the Board's restoration of ratings adjudicated herein, the staged rating is moot. The Board has characterized the issues accordingly, as depicted on the title page.  


FINDINGS OF FACT

1. The Veteran's service-connected residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease was rated 30 percent disabling for more than five years when the RO, in a December 2008 rating decision, reduced the rating to 20 percent, effective March 1, 2009.
 
2. At the time of the December 2008 rating decision which reduced the rating for the Veteran's residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease, the evidence did not show that improvement in the service-connected disability would be maintained under the ordinary conditions of life.

3. Favorable angle, focal ankylosis at C7-T1 in the cervical spine is documented; unfavorable ankylosis of the entire cervical spine and incapacitating episodes of disc disease requiring physician prescribed bed rest are not demonstrated.


CONCLUSION OF LAW

1. A 30 percent evaluation for residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease from March 1, 2009 to May 28, 2013 is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2013).

2. The criteria for the assignment of a rating in excess of 30 percent for the residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including DC 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

 However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the 30 percent rating for the cervical spine disability for the period from March 1, 2009 to May 28, 2013. Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In this case, with regard to the cervical spine disability, the Veteran was notified of the proposal to reduce the rating of his cervical spine disability from 30 percent to 20 percent and was notified that the reduction would result in a reduction in overall compensation payments to him in April 2008. The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level and submitted such additional evidence, including November 2008 VA examination. Thus, the December 2008 rating decision effectuating the reduction of the rating for the cervical spine disability was issued in compliance with applicable regulations.

In any event, restoration of the 30 percent rating for residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease from March 1, 2009 to May 28, 2013is being granted. As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the Veteran's claim for an increased rating for his cervical spine disability, the notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to his cervical spine disability and benign right spermatic cord neoplasm.

The November 2009 Statement of the Case (SOC) set forth applicable criteria for ratings for the cervical spine disability. After issuance of the November 2009 SOC, and opportunity for the Veteran to respond, the January 2013 Supplemental SOC (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the RO schedule the Veteran for additional VA examination to review X-ray films, CT scans and MRI reports to determine if the Veteran has ankylosis of the cervical spine and if so whether such ankylosis is in favorable or unfavorable position. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 30 percent rating for the Veteran's residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease was awarded effective July 20, 1999, and was reduced effective March 1, 2009, more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for residuals of injury to the cervical/dorsal spine, limitation of motion with posttraumatic arthritis in a July 1992 rating decision. He was assigned a 10 percent disability rating, effective September 29, 1991. In a July 1995 rating decision, the disability was increased to 20 percent, effective September 29, 1991. In a December 1999 rating decision, the disability was re-characterized as residuals of injury to the cervical spine with limitation of motion and posttraumatic arthritis (the disability of the dorsal spine was separately evaluated), and the rating was increased to 30 percent, effective July 20, 1999. In a November 2006 rating decision, the disability was re-characterized as for residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis, degenerative disc disease and radiculopathy of the right upper extremity and the assigned 30 percent rating was continued (subsequently, the radiculopathy of the right upper extremity has been separately evaluated and is not on appeal at this time).

Under the General Rating Formula for Diseases and Injuries of the Spine, in effect since September 26, 2003, a 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine. A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. 

Under the Formula for rating intervertebral disc syndrome (IVDS) on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

In continuing the 30 percent disability rating in November 2006, the RO noted that a May 2006 VA examination report documented reports of chronic neck pain with limitation in motion and 2 incapacitating episodes of neck pain in the previous year (however actual physician prescribed bed rest was not noted). Examination showed flexion to 30 degrees with some limitation in extension, lateral flexion and lateral rotation. Private notation of ankylosis was documented; however, unfavorable ankylosis of the cervical spine was not demonstrated. Additionally, repetitive testing did not result in additional loss of motion. In continuing the 30 percent rating, the RO acknowledged that the 30 percent rating had been assigned for severe limitation of motion of the cervical spine pursuant to the former criteria for evaluating cervical spine disabilities in effect prior to September 26, 2003 (DC 5290). The RO determined that the current examination findings did not show severe limitation of motion of the cervical spine (DC5290) or that a 30 percent rating was assignable under revised diagnostic criteria for evaluating disabilities of the spine. However, the RO concluded that the evidence did not conclusively demonstrate sustained improvement of the cervical spine disability and continued the 30 percent rating. 

In the rating decision of December 2008, the RO reduced the evaluation of the Veteran's cervical spine disability from 30 percent to 20 percent, effective March 1, 2009. The reduction was based on the VA examination reports of May 2006, June 2007 and November 2008 (and VA treatment records dated through November 2008).

On VA examination in May 2006, the Veteran reported daily neck pain of varying degree of severity. Neck pain was increased by getting underneath a car to perform his duties as a mechanic, looking up to change a light bulb, driving and turning his head to the left or right, and looking down. He reported that he could not lie flat on his back because of the neck pain. Following repeated use, he complained of limited motion due to pain. He denied fatigue, impaired endurance or weakened movement. His neck pain could flare at least 2 times per week. During flares of pain he would usually take a nap, relax and take prescribed medications (Etodolac and Codeine/Acetaminophen) and these precautions would help reduce the pain.

He had spasms of the cervical spine with complaints of tightness in active range of motion. Flexion was to 30 degrees (with tightness at back of neck), extension was to 30 degrees (with popping and pain of the neck), lateral flexion was to 42 degrees on left (with tightness) and 36 degrees on right (with tightness but no actual pain), and rotation was to 32 degrees on the right and 35 degrees on left (with tightness of the neck muscles). There was no additional limitation of motion following repetitive use due to painful motion, weakness, impaired endurance, incoordination or acute flares.

On VA examination in June 2007, the Veteran complained of frequent and worsening symptoms of his cervical spine disability, including popping, grinding and restricted motion of the neck. Fatigability and lack of endurance were also noted. He reported that his cervical spine disability symptoms were continuous and made worse by bending, lifting or carrying. He complained of pain in the middle to lower portion of his cervical spine that intermittently radiated into his right trapezius; however, at present he was not experiencing any radiating symptoms. He was able to function in his usual occupation of bus driver; however, in the past year he had missed 12 days of work due to neck pain. He could walk, stand and sit without limits; however, he had difficulty holding his head up for prolonged periods of time. He did not use any braces, crutches or assistive devices and no flares of neck pain were noted. Chiropractic care, TENS unit, heat and physical therapy provided intermittent relief. He had no incapacitating episodes of back pain with physician prescribed bed rest in the past year.

He had mild loss of cervical lordosis and mild paracervical muscle spasm was noted on palpation. There was tenderness in lower cervical levels to palpation. He had flexion to 40 degrees, extension to 35degrees, lateral bending to 40 degrees bilaterally, and rotation to 70 degrees bilaterally. There was increased pain with repetitive resistance extension but not with resisted flexion. Pain was present during neck extension but not during flexion. There was mildly increased pain with repetitive resisted extension and mild to moderate incoordination in his motion noted. Additionally, there was mild, easy fatigability noted to repetitive DeLuca-type restricted motion testing in the cervical spine. The examiner reported that he would assign an additional 10 degree range of motion loss in cervical extension for DeLuca issues. 

On VA examination in November 2008, the Veteran reported that his occupation was diesel mechanic and that he had missed approximately 12 days of work in the past year due to his neck pain. He reported that his cervical spine disability symptoms had worsened and become more frequent over the years. He complained of popping, grinding, restricted motion in the neck and some decreased endurance and fatigue. He stated that his symptoms were continuous and increased by bending, lifting and carrying. The cervical spine pain was located in the medial to lower portion of the cervical spine and radiated down the right arm and trapezius. He reported that he was provided a cervical collar but did not use it. His activities of daily living were usually not impaired by his cervical spine disability. He could walk for a good distance all day at work, stand all day, sit for approximately 1/2 hour and did not use a cane. In the past year, he had gone to the emergency department at least three times for acute flares of cervical spine pain; however, he was not ordered to stay in bed. He did however stay home for 2 days, each time, and just took it easy and took his medication and these precautions helped. He was able to function in his usual occupation.

Previous MRI showed left central herniation nucleus polposus at C4-C5 not associated with significant canal and/or foraminal compromise. Otherwise, C2-3, C3-, C4-5, C5-6, C6-7 and C7-T1 showed no disc herniation, foraminal and/or canal compromise. X-ray report showed exaggerated cervical lordosis with accentuation of thoracic kyphosis. There was mild deformity of C3, mild to moderate multi-level osteophytosis of the cervical spine without interval change. Additionally, there was moderate compromise right C3-4, C4-5, C5-6 foramina and mild encroachment C3-4, C4-5, C5-6 and C6-7 foramina.

There was mild tenderness of the cervical spine with no spasms noted. He had forward flexion to 34 degrees (with pain at endpoint), extension to 35 degrees (with pain at endpoint), 60 degrees of right rotation (with pain at endpoint), 70 degrees of left rotation (with pain at endpoint) and 20 degrees of lateral bending bilaterally (with pain).  Following repetitive testing, flexion and extension were decreased by 5 degrees due to pain with some impaired endurance. There was no incoordination or weakened movement noted.

In an October 2008 statement, the Veteran's private chiropractor stated, in pertinent part, that examination of the Veteran revealed extensive cervical degeneration with marked decrease in range of motion an "+6/7 pain response out of a max of 10 at end ROM." The chiropractor reported that the Veteran's cervical degeneration was severe as he was unable to lie supine and touch the back of his head to the floor (highly unusual for someone of his age). The chiropractor opined that the Veteran's degeneration would not improve and would likely worsen which would result in an increase in pain with continued loss of range of motion.

In this case, the Board does not deny that the examinations documented above show  improvement in the Veteran's range of motion of  cervical spine as compared to the November 1999 VA examination used to justify assignment of the increased, 30 percent rating for the cervical spine disability (forward flexion to 10 degrees (with significant pain at 0 degrees against minimal resistance), extension to 10 degrees (0 degrees with resistance), lateral flexion to 5 degrees bilaterally (0 degrees against minimal resistance) and rotation to 40 degrees bilaterally (25 degrees against resistance)). However, the Board notes that in the December 2008 rating decision that promulgated the reduction, while noting the improvement in the range of motion, the RO failed to consider whether the evidence made it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Such failure constitutes error. Here, the Veteran has consistently reported frequent and worsening symptoms of the cervical spine disability that interfered with aspects of his occupational duties, resulted in missed time from work, affected his ability to perform routine tasks of daily living, such as changing a light bulb and generally caused neck pain and restricted motion of the neck. This evidence does not suggest that the improvement was maintained under the ordinary conditions of life. In fact, in an October 2008 statement, the Veteran's chiropractor opined just the opposite, i.e., the Veteran's degeneration would not improve and would likely worsen which would result in an increase in pain with continued loss of range of motion. Moreover, the RO's subsequent adjustment of the Veteran's rating to 30 percent in the October 2013 rating decision confirms that improvement was not maintained under the ordinary conditions of life. 

In sum, the appellants range of motion has varied over time.  However, we are not convinced that the changes were anything other than variations in the course of the process.  Given the above evidence, it cannot be stated with any certainty that improvement had been maintained under the ordinary conditions of life. Accordingly, the rating for the Veteran's residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease is restored.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO evaluated the Veteran's residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease under diagnostic codes (DC) 5237, 5242 and 5243, the criteria for evaluating cervical strain, degenerative arthritis of the spine and intervertebral disc syndrome.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

To reiterate, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board concludes that the symptoms of the Veteran's residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease do not warrant assignment of a rating in excess of 30 percent.

A September 2005 private treatment record documents the Veteran's complaint of constant, severe neck pain (with radiation into the right arm and thumb and finger) that affected the Veteran's ability to work, interact with friends and family and his ability to sleep normally. Examination revealed very tense musculature in the neck. He had moderate to severe stiffness in the paraspinous muscles of the cervical region. He was unable to fully forward bend, flex, side bend, or back bend his neck due to pain. He had severe pain with rotation to about 60 degrees. CAT scan showed cervical thoracic kyphosis with compensatory cervical lordosis. There was evidence of old facet injuries at C7 to T1. He had some ankylosis of the C7-T1disc space and what appeared to be a fusion across the C7-T1 facet joints. There were degenerative changes in most of the cervical vertebrae levels in the lower cervical spine. MRI confirmed degeneration particularly at the C4-5 level and there was also a disc bulge with degenerative disc disease at the C4-5 level.

VA examination in May 2006, documented the Veteran's report of daily neck pain of varying degree of severity. Neck pain was increased by getting underneath a car to perform his duties as a mechanic, looking up to change a light bulb, driving and turning his head to the left or right, and looking down. He reported that he could not lie flat on his back because of the neck pain. Following repeated use, he complained of limited motion due to pain. He denied fatigue, impaired endurance or weakened movement. His neck pain could flare at least 2 times per week. During flares of pain he would usually take a nap, relax and take prescribed medications (Etodolac and Codeine/Acetaminophen) and these precautions would help reduce the pain. He reported that in the past year he had incapacitating episodes of neck pain for at least twice a year that may last for about a day. During that time he would stay home in bed, not necessarily prescribed bed rest by a doctor. His neck pain affected his regular occupation (mechanic) because working underneath the car was very hard to perform because of his neck disability.

He had spasms of the cervical spine with complaints of tightness in active range of motion. Flexion was to 30 degrees (with tightness at back of neck), extension was to 30 degrees (with popping and pain of the neck), lateral flexion was to 42 degrees on left (with tightness) and 36 degrees on right (with tightness but no actual pain), and rotation was to 32 degrees on the right and 35 degrees on left (with tightness of the neck muscles). There was no additional limitation of motion following repetitive use due to painful motion, weakness, impaired endurance, incoordination or acute flares.

VA examination in June 2007 reflects the Veteran's complaint of frequent and worsening symptoms of his cervical spine disability, including popping, grinding and restricted motion of the neck. He was able to function in his usual occupation of bus driver; however, in the past year he had missed 12 days of work due to neck pain. He could walk, stand and sit without limits; however, he had difficulty holding his head up for prolonged periods of time. Chiropractic care, TENS unit, heat and physical therapy provided intermittent relief. He had no incapacitating episodes of back pain with physician prescribed bed rest in the past year.

He had mild loss of cervical lordosis and mild paracervical muscle spasm was noted on palpation. There was tenderness in lower cervical levels to palpation. He had flexion to 40 degrees, extension to 35degrees, lateral bending to 40 degrees bilaterally, and rotation to 70 degrees bilaterally. There was increased pain with repetitive resistance extension but not with resisted flexion. Pain was present during neck extension but not during flexion. There was mildly increased pain with repetitive resisted extension and mild to moderate incoordination in his motion noted. Additionally, there was mild, easy fatigability noted to repetitive DeLuca-type restricted motion testing in the cervical spine. The examiner reported that he would assign an additional 10 degree range of motion loss in cervical extension for DeLuca issues. 

VA examination in November 2008 documented the Veteran's report that his occupation was diesel mechanic and that he had missed approximately 12 days of work in the past year due to his neck pain. He reported that his cervical spine disability symptoms had worsened and become more frequent over the years. In the past year, he had gone to the emergency department at least three times for acute flares of cervical spine pain; however, he was not ordered to stay in bed. He did however stay home for 2 days, each time, and just took it easy and took his medication and these precautions helped. He was able to function in his usual occupation.

Previous MRI showed left central herniation nucleus polposus at C4-C5 not associated with significant canal and/or foraminal compromise. Otherwise, C2-3, C3-, C4-5, C5-6, C6-7 and C7-T1 showed no disc herniation, foraminal and/or canal compromise. X-ray report showed exaggerated cervical lordosis with accentuation of thoracic kyphosis. There was mild deformity of C3, mild to moderate multi-level osteophytosis of the cervical spine without interval change. Additionally, there was moderate compromise right C3-4, C4-5, C5-6 foramina and mild encroachment C3-4, C4-5, C5-6 and C6-7 foramina.

There was mild tenderness of the cervical spine with no spasms noted. He had forward flexion to 34 degrees (with pain at endpoint), extension to 35 degrees (with pain at endpoint), 60 degrees of right rotation (with pain at endpoint), 70 degrees of left rotation (with pain at endpoint) and 20 degrees of lateral bending bilaterally (with pain).  Following repetitive testing, flexion and extension were decreased by 5 degrees due to pain with some impaired endurance. There was no incoordination or weakened movement noted.

VA examination in November 2009 document the Veteran's complaint of fatigue, decreased motion, stiffness, weakness, spasms and pain in the neck. Using a special pillow, medication, TENS unit, tiger balm and heating pads provided relief of the cervical spine disability symptoms. He reported severe, flare-ups of cervical spine pain that occurred 3-4 times per month and lasted 1-2 days. During flare-ups of pain, the Veteran reported, "I am down and I am in bed. I will wear glasses and turn the lights off. Shower. Go to bed." There were no reported incapacitating episodes of spine disease.

There were no abnormal spinal curvatures documented (i.e., no gibbus, kyphosis, scoliosis, reverse lordosis or cervical spine ankylosis). Flexion was 0 (his head was forward by 2 1/2 inches, examiner noted ear should be directly over the acromium but it was forward) to 20 degrees; extension was 0 to 30 degrees; left lateral flexion was 0 to 10 degrees; right lateral flexion was 0 to 5 degrees; left rotation was 0 to 40 degrees; and, right rotation was 0 to 35 degrees. There was objective evidence of pain following repetitive motion; however, there was no additional limitation of motion after repetitive testing.

An October 2012 VA examination reflects the Veteran's complaint of daily, continuous neck pain. He reported he had stiffness and difficulty moving his head in any direction. He also complained of fatigability and lack of endurance. He was able to work his usual occupation (diesel mechanic); however, he had missed approximately 1-2 weeks of work per month due to the neck pain. He acknowledged that he had discussed the possibility of early retirement with his boss. He could stand 30 minutes at a time, walk half an hour, sit 10-15 minutes, lift 50 pounds (if needed), and drive approximately an hour. He could no longer engage in activities of leisure such as running or swimming. He had a brace but did not use it on a regular basis. He had no incapacitating episodes of disc disease in the past year that required a physician ordered bed rest; however, he did stay in bed a lot because of the neck pain.

He had flexion to 35 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and right and left rotation to 60 and 65 degrees, respectively (with objective evidence of painful motion beginning at endpoints). There was no additional limitation in range of motion following repetitive testing. While the Veteran did have intervertebral disc syndrome (IVDS) he had not experienced any incapacitating episodes related thereto in the past year.

In a May 2013 neck (cervical spine) disability benefits questionnaire (DBQ) completed by the Veteran's private physician, the physician indicated that the Veteran had forward flexion of the cervical spine to 10 degrees, extension to 10 degrees, lateral flexion to 5 degrees bilaterally, and right and left rotation to 40 and 45 degrees, respectively. The Veteran was able to perform repetitive testing with no additional limitation in range of motion. The private physician reported that the Veteran was unable to lie flat on his back or on his side. Additionally, the private physician indicated that the Veteran had experienced at least 4 weeks but less than 6 weeks of incapacitating episodes of disc disease in the past year, reporting "ER 2-3 times this year." The physician indicated that the Veteran's occupation as a mechanic was affected by his cervical spine disability as his function was limited.

In a September 2013 VA examination report, the physician documented detailed review of the Veteran's claim file. The physician concluded that the Veteran's cervical spine was in favorable position based on the location of his jaw (jaw is relatively level and the Veteran's eyes are facing forward). The physician noted that unfortunately the Veteran did not demonstrate any cervical motion on the films, contrary to clear demonstration of some, even if limited, cervical motion on multiple prior examinations. So, it could not be determined whether individual levels of the Veteran's cervical spine were ankylosed at this time. However, the physician noted previous report showing evidence of auto fusion at C7-T1 and T1-T2 and concluded that based on that report, it was likely that the Veteran had very focal ankylosis at C7-T1 in the cervical spine (and T1-T2 but technically that was not in the cervical spine). The physician concluded that the Veteran clearly had multi-level degenerative disc disease and degenerative joint disease in the cervical spine; however, there was no diffuse ankylosis in the cervical spine.

In order to warrant a 40 percent evaluation (the next higher rating in excess of 30 percent) there must be evidence of unfavorable ankylosis of the entire cervical spine. A 40 percent evaluation may also be assigned if there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 30 percent for residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease. In this regard, the evidence establishes that the Veteran does have focal ankylosis in favorable position at C7-T1 of the cervical spine. However, he has not demonstrated unfavorable ankylosis of the entire cervical spine, a fact confirmed in the September 2013 VA examination report (there was no diffuse ankylosis in the cervical spine). Further, while the Board is aware that in the May 2013 cervical spine DBQ completed by the Veteran's treating physician, the physician indicated that the Veteran had experienced at least 4 weeks but less than 6 weeks of incapacitating episodes of disc disease in the past year. However, this conclusion seems to be based on the fact that the Veteran has been seen in the ER 2-3 times this year for his cervical spine disability. The Board reiterates that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. There is no indication from this record that the physician prescribed bed rest for this Veteran due to his cervical spine disc disease. Further, the Veteran himself has consistently reported that he has not experienced incapacitating episodes of disc disease (October 2012 VA examination report: he had no incapacitating episodes of disc disease in the past year that required a physician ordered bed rest; however, he did stay in bed a lot because of the neck pain).

In sum, the appellant is in receipt of the maximum evaluation based upon limited motion and further DeLuca analysis is not warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his cervical spine disability does not meet the criteria for a rating in excess of 30 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here the most credible and probative evidence established that he did not have unfavorable ankylosis of the entire cervical spine or disc disease with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Separate ratings for associated objective neurologic abnormalities have been assigned and the Veteran has not appealed those ratings. Accordingly, the issue of entitlement to increased ratings for the associated objective neurological abnormalities is not before the Board on appeal. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the symptomatology documented above, namely complaints of pain and limitation of motion, associated with the Veteran's cervical spine disability is adequately contemplated by the assigned 30 percent rating (the maximum assignable for limitation of motion of the cervical spine under the general rating formula).  Notably, higher ratings are available for the cervical spine disability but the symptoms do not justify assignment of a higher rating.  In this regard, again, despite the Veteran's complaints of progressive cervical spine pain and documented limited motion and favorable angle, focal ankylosis at C7-T1 , there is simply no evidence of unfavorable ankylosis of the entire cervical spine to warrant an increased rating.  

The available schedular ratings for the service-connected cervical spine disability are adequate. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the cervical spine disability on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 30 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease is not warranted. 38 C.F.R. § 3.321(b)(1).

  
ORDER

Restoration of a 30 percent disability rating for residuals of injury, cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease from March 1, 2009 to May 28, 2013 is granted.

Entitlement to a rating in excess of 30 percent for the residuals of injury to the cervical spine with limitation of motion, post-traumatic arthritis and degenerative disc disease is denied.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


